Title: To George Washington from Robert Morris, 19 November 1796
From: Morris, Robert
To: Washington, George


                        
                            Dr Sir 
                            Philada Novr 19. 1796
                        
                        Mr D. Russell of Boston, son of the late Thos Russell Esqre, has requested me
                            to present the Book sent herewith to you in his Name which I do with pleasure as I respected
                            & esteemed the deceased very much. With great Respect & Regard I am Yrs
                        
                            R.M.
                            
                    